UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eaew ee ee ewe ew ewe eee ee ewe ee eh ee ew ee ee xX
GENOMMA LAB USA, INC., :

Plaintiff,

ORDER
-against-
14 Civ. 5831 (GBD) (GWG)

VENUS AMERICA CORPORATION, CARLOS :
CARRUITERO, and PRESTIGE UNIVERSAL MEDIA :
LLC, :

Defendants. :
see ew ee ee wwe ewe er eee ere ew ee ee Ow Eee ee we ee xX

GEORGE B. DANIELS, United States District Judge:

Defendants’ date to obtain new counsel and file a notice of appearance is extended to
March 5, 2020.

The status conference is adjourned from January 28, 2020 to March 17, 2020 at 9:45 am.
Dated: New York, New York

January 22, 2020
SO ORDERED.

GOR B. DANIELS
hited States District Judge

 

 

 
